DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the REMARKS filed on 22 MARCH 2021, Applicant has amended Claims 1, 7, 8, 10 and 16.  Claims 1-20 remain pending for consideration and are considered on the merits below. 
Response to Amendment
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, some of the claims are still rejected under the previous prior art. 
Applicant’s arguments, see REMARKS, filed 22 MARCH 2021, with respect to the objection to the SPECIFICATION and the claim objections have been fully considered and are persuasive.  The objection to the SPECIFICATION and the claim objections has been withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 9, 10, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WANG, US Publication No. 2016/0298173 A1. 
Applicant’s invention is drawn towards a device, a system. 
Regarding Claim 1, the reference WANG discloses a system for delivering fluid to a microfluidic device, Figure 1A, system 100, [0027, 0069], comprising: a multi-well plate having a plurality of wells, [0064, 0080]; and an inlet tube having a first end being configured to deliver fluid from one of the plurality of wells of the multi-well plate and a second end being configured to deliver fluid to a microfluidic device, Figure 1A, [0064, 0079, 0080], tubing loaded with sample to deliver and fluidly connect to input end of microfluidic channel, samples from multi well plate into a tubing connected to the microfluidic device, wherein the first end of the inlet tube is moveable between the plurality of wells of the multi-well plate to deliver fluid to the microfluidic device from the plurality of wells of the multi-well plate, [0064, 0080], switching between wells, and wherein the first end of the inlet tube is moveable relative to the microfluidic device, [0079, 0080], tube is fluidly connected to input end of microfluidic channel on microfluidic device.
Additional Disclosures Included are: Claim 4: wherein the system of claim 1, wherein the inlet tube is coupled to a linkage arm movable in x, y, and z directions to allow for movement of the inlet tube between the plurality of wells of the multi-well plate, [0080].; Claim 5: wherein the system of claim 1, wherein the plurality of wells includes at least one of living biological samples and non-living biological samples, [0035].; Claim 6: wherein the system of claim 1, wherein fluid from the microfluidic device is configured to be delivered to at least one of a devices Claim 9: wherein the system of claim 1, wherein at least one well of the plurality of wells in the multi-well plate is configured to be a buffer well such that the buffer well includes a fluid for cleaning the inlet tube before the inlet tube is moved to a subsequent well in the multi-well plate is language directed towards the intended use of the system.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  The WANG reference contains limitation in the instant claim with respect to the manner in which a claimed apparatus is intended to be employed, i.e. for a well to contain a buffer well, such that the buffer well includes a fluid for cleaning the inlet tube before the inlet tube is moved to a subsequent well in the multi-well plate is language directed towards the intended use of the system, does not differentiate the claimed apparatus from a prior art since the WANG reference teaches all of the structural limitation of the claim.  
Applicant’s invention is directed towards a device, a system. 
Regarding Claim 10, the reference WANG discloses a system for delivering fluid to a microfluidic device, Figure 1A, system 100, [0027, 0069], comprising: a robotic multi-well plate holder holding a multi-well plate comprising a plurality of wells, [0064, 0080], linear three-axis stage moves the multi well plate; an inlet tube having a first end and a second end, [0064], tubing; and a micro-controller operably engaging the robotic multi-well plate holder and the inlet tube so as to enable movement of the first end of the inlet tube between the plurality of wells of the multi-well plate, [0064, 0080], control using software for moving three-axis stage or tubing for switching between sample wells; wherein the second end of the inlet tube is configured to deliver fluid to a microfluidic device from the plurality of wells of the multi-well plate, Figure 1A, [0064, 0079, wherein the first end of the inlet tube is moveable relative to the microfluidic device, [0079, 0080], tube is fluidly connected to input end of microfluidic channel on microfluidic device.
Additional Disclosures Included is: Claim 12: wherein the system of claim 10, wherein the plurality of wells include at least one of living biological samples and non-living biological samples, [0035].; and Claim 15: wherein the system of claim 10, wherein at least one well of the plurality of wells in the multi-well plate is configured to be a buffer well such that the buffer well includes a fluid for cleaning the inlet tube before the inlet tube is moved to a subsequent well in the multi-well plate is language directed towards the intended use of the system.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  The WANG reference contains limitation in the instant claim with respect to the manner in which a claimed apparatus is intended to be employed, i.e. for a well to contain a buffer well, such that the buffer well includes a fluid for cleaning the inlet tube before the inlet tube is moved to a subsequent well in the multi-well plate is language directed towards the intended use of the system, does not differentiate the claimed apparatus from a prior art since the WANG reference teaches all of the structural limitation of the claim.  
Applicant’s invention is drawn towards a method, a method for delivering fluid to a microfluidic device. 
Regarding Claim 16, the reference WANG discloses a method for delivering fluid to a microfluidic device, [0038, 0051], comprising: positioning a first end of an inlet tube in a first well of a multi-well plate, [0064], operator puts tubing into sample well of multi well plate, wherein the and wherein the first end of the inlet tube is moveable relative to the microfluidic device, [0079, 0080], tube is fluidly connected to input end of microfluidic channel on microfluidic device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WANG, US Publication No. 2016/0298173 A1, and further in view of MUIR, WO 2008/024319 A2, submitted on the Information Disclosure Statement on 20 MARCH 2019; FOREIGN PATENT DOCUMENTS Cite No. 1.
Regarding Claims 7 and 8, the WANG reference discloses the claimed invention, but is silent in regards to wherein the microfluidic device is in the form of several microfluidic devices in series or in parallel. 
The WANG reference, however, does suggest combining two or more chips for performing the desired functions for high throughput of samples, [0006, 0073].  
The MUIR reference discloses a system for delivering fluid to a microfluidic device, Figure 1A and 2A, comprising: a multi-well plate having a plurality of wells, Figure 2A, page 4 and 41; and an inlet tube having a first end being configured to deliver fluid from one of the plurality of wells of the multi-well plate and a second end being configured to deliver fluid to a microfluidic device, wherein the first end of the inlet tube is moveable between the plurality of wells of the multi-well plate to deliver fluid to the microfluidic device from the plurality of wells of the multi- 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the system of WANG to have several microfluidic device is in the form of several microfluidic devices in series or in parallel as suggested by MUIR to increase the throughput of samples in the system and to perform multiple reactions rapidly in series or to perform multiple reaction at the same time with differing components, page 50-51.
Regarding Claims 19 and 20, the WANG reference discloses the claimed invention, but is silent in regards to applying a contamination protocol to the method.  
The MUIR reference discloses a method for delivering fluid to a microfluidic device, abstract, page1, comprising: positioning a first end of an inlet tube in a first well of a multi-well plate, page 4 and 41, wherein the first well includes a first composition, page 25; connecting a second end of the inlet tube to a microfluidic device to add the first composition to the microfluidic device, page 4, 25 and 41; and moving the first end of the inlet tube to a second well of the multi-well plate to add a second composition from the second well to the microfluidic device, page 4, 25 and 41, wherein the method further comprises a contamination protocol to prevent contamination between the first and second composition as the inlet tube moves from the first well to the second well, page 51, and wherein the contamination protocol includes moving the first end of the inlet tube to a buffer well in the multi-well plate before the inlet tube is moved to the second well to clean the inlet tube of the first composition, page 51.
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the method of WANG to have a contamination protocol as taught by MUIR to prevent contamination between each well, page 51.
Claims 2, 11, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WANG, US Publication No. 2016/0298173 A1, and further in view of WOLK, US Publication No. 2001/0049148 A1.
Regarding Claims 2, 13 and 17, the WANG reference discloses the claimed invention, but is silent in regards to a backpressure mechanism to prevent formation of bubbles. 
WANG discloses a valve to control and its opening time so the back pressure can be controlled, [0038].  
The WOLK reference discloses a system and method for delivering fluid to a microfluidic device, Figure 1, [0039], comprising: a multi-well plate having a plurality of wells, Figure 1, substrate 108, [0037, 0039]; and an inlet tube having a first end being configured to deliver fluid from one of the plurality of wells of the multi-well plate, Figure 1, capillary element 106, [0036, 0039], and a second end being configured to deliver fluid to a microfluidic device, Figure 1, capillary element, [0036, 0039], wherein the first end of the inlet tube is moveable between the plurality of wells of the multi-well plate to deliver fluid to the microfluidic device from the plurality of wells of the multi- well plate, [0039], and the system further comprising a backpressure mechanism configured to prevent formation of bubbles in the inlet tube, [0040].
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the system of WANG to have a backpressure mechanism configured to prevent formation of bubbles in the inlet tube and to control and direct movements of material through the channel or channels of the device, [0040]. 
Regarding Claim 11
WANG discloses the system can be semi-automatic where tubing from the multi well plate to the microfluidic device can be controlled using software, [0064] and it can be fully automated.  
The WOLK reference discloses most structural limitation of the system, including a further comprising a servo linkage operably engaging the first end of the inlet tube to fluid connect the first end of the inlet tube to plurality of wells of the multi-well plate, Figure 1, sampling element 150, [0039, 0107].
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the system of WANG to have a servo linkage operably engaging the first end of the inlet tube to fluid connect the first end of the inlet tube to plurality of wells of the multi-well plate to fully automate the transfer of fluid from the multi well plate to the microfluidic device.  
Claims 3, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WANG, US Publication No. 2016/0298173 A1, and further in view of VAN PELT, US Patent 8,492,165 B2.
Regarding Claims 3, 14 and 18, the WANG reference discloses the claimed invention, but is silent in regards to wherein the system further comprises a backpressure mechanism includes a reservoir of liquid coupled to a backpressure tube, the backpressure tube having a first end being in communication with the reservoir and a second end being in communication with the microfluidic device. 
The VAN PELT reference discloses a system, Figure 3, 4A-C, system 100, Column 7 line 38-41, for delivering fluid to a microfluidic device, abstract, Figure 3, Column 7 line 41-45, comprising: a multi-well plate having a plurality of wells, Column 7 line 38-45; and an inlet tube having a first end being configured to deliver fluid from a reservoir and a second end being configured to deliver fluid to a microfluidic device, Figure 3 and 4A-C, wherein the first end of 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the WOLK reference with the backpressure mechanism that includes a reservoir of liquid coupled to a backpressure tube, the backpressure tube having a first end being in communication with the reservoir and a second end being in communication with the microfluidic device to precisely control the amount of pressure and resulting liquid flow rate, Column 7 line 10-22 and Column 7 line 55-64.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797